PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,264,837
Issue Date: March 1, 2022
Application No. 15/895,286
Filing or 371(c) Date: 13 Feb 2018
Attorney Docket No. NuCurrent 084624-0104



:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:



This is a decision on the request for refunds received December 3, 2021 and supplemented on February 3, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating in part that “[o]n 12/1/21, the undersigned submitted a certification and request for consideration of an IDS under the QPIDS program.  The petition fee of $70 . . . were charged to the undersigned’s credit card. . . the undersigned was unable to download a copy of the Electronic Acknowledge Receipt.  On 12/3/21, the EBC informed the undersigned that there was a processing error and advised the undersigned to re-submit . . . re-pay the requisite fees.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on December 1, 2021, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received. An ePetition to Withdraw the Application from Issue was filed and autogranted on December 3, 2021, along with a petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $70 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions